Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151947 & (12)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151947
                                                                    COA: 326885
                                                                    Antrim CC: 14-004665-FH
  MATTHEW JAMES TROJANEK,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 27, 2015 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, of the issues not addressed by that court during its
  initial review of this case. With regard to the defendant’s challenge to costs, leave to
  appeal is DENIED, because we are not persuaded that the question presented should be
  reviewed by this Court prior to the completion of the proceedings ordered by the Court of
  Appeals. The motion to amend the application for leave to appeal is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 1, 2016
         s0525
                                                                               Clerk